       Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 1 of 36




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FREDY KAPLAN,
                            Plaintiff,
                                                          18 Civ. 3629 (KPF)
                       v.
                                                       OPINION AND ORDER
 NEW YORK STATE DEPARTMENT OF
 LABOR,
                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      This case remains among the most unusual in the Court’s docket.

Plaintiff Fredy Kaplan and several of his female co-workers at the New York

State Department of Labor (“DOL” or “Defendant”) claimed harassment at the

hands of a junior male co-worker. The claims were investigated and

substantiated, and the co-worker was permitted to resign. Shortly thereafter,

Plaintiff either did or did not confess to fabricating his allegations about the co-

worker. A second investigation was commenced, at the end of which Plaintiff’s

employment at DOL was terminated. Plaintiff brought the instant lawsuit

against DOL and several of its current and former officers. Earlier motion

practice resulted in the termination of claims against the individual

defendants; DOL now moves for summary judgment as to the remaining claims

against it, which are claims under Title VII of the Civil Rights Act of 1964,

codified as amended at 42 U.S.C. §§ 2000e to 2000e-17 (“Title VII”), for

discrimination in the form of a hostile work environment and retaliation. For

the reasons set forth in the remainder of this Opinion, the Court grants in part

and denies in part DOL’s motion.
       Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 2 of 36




                                        BACKGROUND 1

A.    Factual Background

      1.      Plaintiff’s Hiring into DOL’s Labor Standards Division

      The Court has discussed the factual and procedural histories of this case

in its prior Opinion resolving two motions to dismiss. (Dkt. #70). See Kaplan

v. N.Y.S. Dep’t of Lab., No. 18 Civ. 3629 (KPF), 2019 WL 3252911 (S.D.N.Y.

July 19, 2019) (“Kaplan I”). 2 However, because not all of Plaintiff’s allegations

have been borne out in discovery, the Court does not rely on its earlier factual

recitation.

      Plaintiff is an attorney who self-identifies as a Jewish man. (Def. 56.1

¶ 4). In March 2015, Plaintiff was hired by Defendant to work in its Counsel’s

Office, which represents Defendant in a variety of administrative and litigation



1     The facts set forth in this Opinion are drawn from Defendant’s Local Civil Rule 56.1
      Statement (“Def. 56.1” (Dkt. #124)); Plaintiff’s Local Civil Rule 56.1 Counterstatement,
      which is included in Plaintiff’s opposition briefing (“Pl. 56.1” (Dkt. #127)); various
      declarations submitted by the parties (including the exhibits attached thereto), which
      are cited using the convention “[Name] Decl.”; and certain deposition transcripts, which
      are cited using the convention “[Name] Dep.” For ease of reference, Defendant’s opening
      brief is referred to as “Def. Br.” (Dkt. #118); Plaintiff’s opposition brief as “Pl. Opp.” (Dkt.
      #127); and Defendant’s reply brief as “Def. Reply” (Dkt. #132).
      Citations to a party’s Rule 56.1 Statement incorporate by reference the documents cited
      therein. Where facts stated in a party’s Rule 56.1 Statement are supported by
      testimonial or documentary evidence, and denied with only a conclusory statement by
      the other party, the Court finds such facts to be true. See Local Civil Rule 56.1(c)
      (“Each numbered paragraph in the statement of material facts set forth in the
      statement required to be served by the moving party will be deemed to be admitted for
      purposes of the motion unless specifically controverted by a corresponding numbered
      paragraph in the statement required to be served by the opposing party.”); id. at 56.1(d)
      (“Each statement by the movant or opponent ... controverting any statement of material
      fact[] must be followed by citation to evidence which would be admissible, set forth as
      required by Fed. R. Civ. P. 56(c).”). Additionally, to the extent that Plaintiff purports to
      dispute facts in Defendant’s Rule 56.1 Statement with inadmissible evidence, or with
      evidence that does not support the proposition for which it is advanced, the Court finds
      such facts to be true.
2     The earlier opinion misspells Plaintiff’s first name as “Freddy.”

                                                 2
        Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 3 of 36




proceedings. (Id. at ¶ 3). Plaintiff worked out of DOL’s office on Varick Street

in lower Manhattan. (Id. at ¶¶ 2, 5). From at or about the time of his hiring

until September 2016, Plaintiff was assigned to litigate administrative

proceedings on behalf of the Labor Standards Division. (Id. at ¶ 5; Pl. 56.1

¶ 5).

        Several months after hiring Plaintiff, Defendant hired three recent law

school graduates to work in the same unit and location as Plaintiff. One, John-

Raphael (“J.R.”) Pichardo II, identified as male, while the other two, Roya Sadiqi

and Taylor Waites, identified as female. (Def. 56.1 ¶ 6). In theory, all four

attorneys were supervised by Kathleen Dix, an attorney in the Counsel’s Office

who was resident in Defendant’s Albany office. (Id. at ¶ 7). As a practical

matter, however, Plaintiff often advised and mentored the three more junior

attorneys because of his prior legal experience. (Pl. Dep. 74:2-4).

        2.     The Claims of Workplace Harassment Against J.R. Pichardo 3

        In April 21, 2016, Dix forwarded to DOL’s General Counsel Pico Ben-

Amotz and Deputy Counsel Michael Paglialonga an email of the same date

attaching a memorandum from Roya Sadiqi concerning workplace

conditions — more specifically, abusive treatment that she and others had

experienced at the hands of J.R. Pichardo. (Def. 56.1 ¶¶ 15-16; Paglialonga

Decl., Ex. A (email and memorandum)). Sadiqi began by thanking Dix and

another supervising attorney, Harry Dunsker, for speaking with her about



3       In the remainder of this Opinion, the Court uses the bowdlerizing conventions of the
        author/speaker when presenting statements with expletives.

                                               3
       Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 4 of 36




these issues the preceding day. (Paglialonga Decl., Ex. A at 2). While

acknowledging her discomfort, Sadiqi observed that “[t]he circumstances have

worsened, and since it has come up I wanted to type out specifics.” (Id.).

However, Sadiqi made clear that she was not cataloguing every incident of

potential misconduct by Pichardo, but rather those that “have had a direct

impact on me and the work being done.” (Id.).

      Much of Sadiqi’s memorandum depicted Pichardo as an unprofessional

boor, with little regard for his work or his co-workers except insofar as either

might aid in his professional advancement at DOL. (Paglialonga Decl., Ex. A at

2-5; see also id. at 5 (Sadiqi: “At a certain point I gave up trying to explain

myself with him and now tend to ignore a lot of what he says and does, but

most of it is still disrespectful, unprofessional and disruptive.”)). And indeed,

Pichardo appeared to be an equal-opportunity miscreant, with his particular

combination of disdain and laziness on display throughout the Labor and

Standards Unit. (See generally id. at 2-5). At points in her memorandum,

however, Sadiqi suggested that Pichardo’s misconduct was based on her (and

Waites’s) gender: among other things, Sadiqi recounted numerous occasions in

which Pichardo referred to her or Waites as a “bitch.” (Id. at 2). 4




4     Though Sadiqi recounted in her memorandum instances in which Pichardo had been
      unprofessional to or regarding Plaintiff, she did not present such episodes as being
      related to any protected characteristic of Plaintiff’s. Rather, Sadiqi reported that
      Pichardo “had no respect for [Plaintiff] as a person let alone a supervising attorney.”
      (Paglialonga Decl., Ex. A at 2). Sadiqi also recalled that Pichardo had “called [Plaintiff] a
      few absurd names.” (Id.). From other documents in the litigation, the Court
      understands these names to include “crack attorney” and/or “crack whore.” (Def. 56.1
      ¶ 29).

                                               4
       Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 5 of 36




      After reviewing Sadiqi’s memorandum, Paglialonga discussed her

concerns with Ben-Amotz and Dix; the three agreed that Paglialonga and Dix

would travel to Manhattan the following day, April 22, 2016, and meet with all

four attorneys. (Def. 56.1 ¶ 12). In the course of their visit, Dix and

Paglialonga counseled Pichardo regarding the conduct alleged in Sadiqi’s

memorandum, including his use of the epithet “bitch.” (Id. at ¶ 13; Paglialonga

Decl. ¶ 19). Sadiqi was moved into Plaintiff’s office until Pichardo could be

relocated, which happened in May 2016. (Def. 56.1 ¶¶ 14-15). Even then,

Pichardo’s abuse of Sadiqi continued; on the first business day after the

supervisors’ visit, April 25, 2016, Pichardo cornered Sadiqi in an attempt to get

her to reveal the substance of her communications to Dix and Paglialonga,

which conduct made Sadiqi “extremely uncomfortable.” (Id. at ¶ 15). Indeed,

Sadiqi was sufficiently disturbed by the encounter that Dix requested of Ben-

Amotz and Paglialonga that Sadiqi be relocated immediately on a temporary

basis. (Id. at ¶ 16; Pl. 56.1 ¶ 16).

      Plaintiff participated in a conference call with Dix and Paglialonga

regarding Pichardo on April 26, 2016. (Def. 56.1 ¶ 23). Though the call

participants dispute how the topic came up, they agree that the conversation

turned to the need to take more immediate action against Pichardo; Plaintiff

and Dix recalled Paglialonga stating that a protected characteristic, such as

race, was needed to file a complaint against Pichardo. (Compare Def. 56.1

¶ 23, with Pl. 56.1 ¶ 23). In response, Plaintiff volunteered for the first time

that Pichardo had made anti-Semitic comments about him. (Def. 56.1 ¶ 23;

                                         5
       Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 6 of 36




see also Berg Decl., Ex. A at Requests for Admissions 3 and 4). 5 Paglialonga

agreed to file a complaint (the “DEOD Complaint”) on Plaintiff’s behalf with

Defendant’s Division of Equal Opportunity Development (“DEOD”), and did so

immediately after the call concluded. (Def. 56.1 ¶ 18; see also Paglialonga

Decl., Ex. D (DEOD Complaint)). The DEOD Complaint recited, in relevant

part, that Paglialonga had received reports from supervisees that “Mr. Pichardo

made Anti-Semitic and offensive remarks against Attorney Fredy Kaplan. Also,

[Pichardo] has had issues with co-worker Roya Sadiqi.” (Paglialonga Decl.,

Ex. D at 2).

      3.       The DEOD Investigation into Pichardo and His Termination

      The then-Director of DEOD, Selica Y. Grant, reviewed the DEOD

Complaint, determined that it warranted an investigation into Pichardo’s

comments to Plaintiff and his interactions with Sadiqi, and assigned to herself

responsibility for conducting the investigation. (Def. 56.1 ¶¶ 31-32, 36; see

generally Grant Decl.). As part of that investigation, on May 3 and 4, 2016,

Grant interviewed Dix, Sadiqi, Waites, and Plaintiff, and on May 16, 2016,

Grant interrogated Pichardo. (Def. 56.1 ¶ 37; see also Grant Decl. ¶ 15

(distinguishing interviews from interrogations)). As relevant to the instant


5     The precise comments are a matter of modest dispute among the parties. Plaintiff
      recalls telling Paglialonga and Dix about (i) an incident in which Pichardo, while
      discussing approaches to settlement negotiations with Plaintiff, observed that he
      (Pichardo) “g[o]t to Jew them down” (Pl. Dep. 104:6-9, 135:21-25); and (ii) information
      Plaintiff had learned from a Labor Standards Investigator about Pichardo referring to
      Plaintiff outside of his presence as “a Jewish attorney or a Jew attorney” (id. at 113:2-
      116:13, 136:2-6). Paglialonga recalled Plaintiff stating that Pichardo had called him a
      “fucking Jew” and a “Jew lawyer.” (Paglialonga Dep. 34:20-35:11). Dix recalled Plaintiff
      saying that Pichardo had called Plaintiff a “crack whore,” an “F’ing Jew,” and a third
      comment she could not immediately recall. (Dix Dep. 50:21-24).

                                              6
       Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 7 of 36




motion, Grant recalled that Plaintiff recounted information from a Labor

Standards Investigator that Pichardo had once referred to Plaintiff (outside of

Plaintiff’s presence) as a “f-ing Jew lawyer.” (Grant Decl. ¶ 17). However,

Grant recalled Plaintiff advising her during his interview that he had never

heard Pichardo make any anti-Semitic comments directly to him. (Id.). 6

      At the conclusion of her investigation, Grant prepared at least two letters

regarding the investigation that were both dated August 16, 2016. (Grant

Decl., Ex. D-E). One letter was to Plaintiff; it has been referred to earlier in this

litigation as the “August 16 Letter,” and it stated in part that DEOD had found

“insufficient evidence to confirm that discrimination occurred under state or

federal law,” but that there “was a finding that a violation of NYSDOL policy

[occurred] and administrative action may be taken to address the situation.”

(Id., Ex. D). The second letter was to Pichardo; it recited that it was in

reference to the allegation “that you discriminated against Mr. Fredy Kaplan on

the basis of race and religion,” and it reported conclusions substantively

identical to those reported to Plaintiff. (Id., Ex. E).



6     In her deposition testimony, Grant was less precise: “I don’t think [Plaintiff] in the
      interview stated that it was said directly to him. I think he said that he heard, he heard
      it from someone else.” (Grant Dep. 52:15-18). However, her contemporaneous notes
      reflect the following: “Fredy didn’t hear JR directly say any anti-Semitic remarks or call
      the other female attorneys a bitch.” (Id. at 163:22-24).
      Plaintiff recalls the interview differently in a few respects: For one thing, he recalls
      clarifying that the comment he heard from the Labor Standards Investigator was not
      “fucking Jew lawyer,” but rather “Jew lawyer.” (Pl. Dep. 155:11-19). Plaintiff also
      recalled explaining to Grant the settlement discussions that he had with Pichardo in
      which the “Jewing down” comment was made. (Id. at 155:19-23). When asked to
      reconcile his testimony with Grant’s notes, Plaintiff explained that “[o]ther than what
      was said in front [of] me, yes, that I did not — outside of the Jewing down comment that
      was said in front of me, I didn’t hear any other comments.” (Id. at 158:10-13).

                                              7
       Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 8 of 36




      One week later, Grant prepared an internal memorandum dated

August 23, 2016, to Nathaalie Carey, DOL’s Deputy Commissioner of

Administration and CFO, in which Grant noted in pertinent part:

             Through our investigation we determined probability
             that Mr. Pichardo called/referred to Mr. Kaplan as a
             “f*cking Jew,” a “Jew lawyer,” and a “crack whore.”
             Witness statements not only confirmed that Mr.
             Pichardo called Ms. Sadiqi and Ms. Waites a “bitch”
             both directly and indirectly, but also revealed that Mr.
             Pichardo used anti-semitic language in reference to Mr.
             Kaplan. It was confirmed that Mr. Pichardo made more
             than one inappropriate/derogatory statement about his
             co-workers, did not conduct himself in a professional
             manner during work hours and was not respectful of
             his co-workers’ requests to refrain from using
             derogatory language to/about them.

             As a result, our office concluded that Mr. Pichardo
             violated NYSDOL’s Workplace Harassment Policy (GA
             Manual Topic No. 0254) and recommend administrative
             action. The Policy states in part “[w]orkplace
             harassment is any unwelcome verbal or physical
             conduct that is severe or pervasive enough to create a
             hostile work environment[.”]

(Grant Decl., Ex. F). 7

      One month later, on September 23, 2016, Paglialonga was advised by

Grant of the results of the investigation and the options available, including

counseling or terminating Pichardo’s employment. (Def. 56.1 ¶ 46; see also


7     At her deposition, Grant explained the basis of her “probability” finding:
             So that’s why I stated that it was probable that Mr. Pichardo called
             Mr. Kaplan a fucking Jew lawyer and crack whore because the
             witnesses cannot confirm they heard that exact language, but based
             on a credibility analysis it was probable he said those things.
             We confirmed that he definitely called these women bitches, both
             directly and indirectly, and then made some other inappropriate
             comments about other co-workers.
      (Grant Dep. 74:1-10 (emphasis added)).

                                               8
       Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 9 of 36




Grant Decl., Ex. G (email exchange)). Ben-Amotz, with Paglialonga’s

concurrence, decided in favor of termination. (Id. at ¶ 47; see also Grant Decl.,

Ex. G (October 5, 2016 email from Paglialonga to Grant discussing

contemplated termination)). On October 11, 2016, Paglialonga informed

Pichardo of the decision to terminate the latter’s employment and offered

Pichardo the option to resign in lieu of termination, which option Pichardo

accepted. (Def. 56.1 ¶ 48; see also Paglialonga Decl., Ex. F (Pichardo

resignation letter dated October 11, 2016)). 8

      4.     The Dormin Investigation into Plaintiff and His Termination

      It is here that the story takes a strange turn. According to Kathleen Dix,

at an event held in Albany on October 18, 2016, Plaintiff admitted to her that

he had “made up” his claim that Pichardo had made anti-Semitic comments

about him. (Def. 56.1 ¶ 49). Specifically, Dix recalled Plaintiff telling her:

“[Y]ou know I made that up, right? It turns out it was true.” (Id.). At his

deposition in this case, Plaintiff disputed that this exchange ever took place.

(Pl. Dep. 190:23-25).

      Dix sat on this information for a period of months, sharing it only with

her supervisor and mentor, Harry Dunsker. Ultimately, after a dispute with

Plaintiff that involved the misallocation of time entries resulting from a co-

worker’s cat-sitting duties, Dix disclosed this information to Paglialonga and

Ben-Amotz on March 27, 2017. (Def. 56.1 ¶ 49; see also Paglialonga Decl.,



8     By this time, in September 2016, Plaintiff had been reassigned to work in DOL’s Bureau
      of Public Works, where he was supervised by someone other than Dix. (Pl. 56.1 ¶ 74).

                                            9
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 10 of 36




Ex. G (March 28, 2017 email from Dix confirming conversations)). According to

Palialonga, he and Ben-Amotz were concerned that the conduct ascribed to

Plaintiff — lying about a co-worker’s involvement in conduct that could, and

did, result in a disciplinary investigation — might constitute “serious

misconduct and potential fraud and illegality by a State employee.” (Def. 56.1

¶ 51). As a result, they referred Dix’s statement to the New York State Office of

the Inspector General, which declined to exercise jurisdiction over the matter.

(Id.). Paglialonga and Ben-Amotz then determined to conduct a second

investigation, this one focused on whether Plaintiff had falsely accused

Pichardo of making anti-Semitic slurs. (Id. at ¶ 52). In May 2017, they

referred the matter to John W. Dormin, a former Executive Director of

Defendant’s Office of Special Investigations and a former Assistant Deputy

Attorney General, who was then employed by the New York State Insurance

Fund; Dormin agreed to take on the matter. (Id. at ¶ 53; Dormin Decl. ¶ 9).

      The ultimate scope of Dormin’s investigation expanded to encompass the

conduct of three people — Plaintiff, with a focus on “whether he had provided

invented details of fictitious exchanges with Pichardo as a basis for his

April 26, 2016 accusation that Pichardo made anti-Semitic comments” (Def.

56.1 ¶ 56), and Dix and Dunsker, with a focus on their decisions not to

disclose the October 2016 exchange between Dix and Plaintiff to their

supervisors (id. at ¶ 57). With the aid of an employee from Defendant’s Office

of Employee Relations, Dormin interviewed 15 witnesses and conducted key




                                       10
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 11 of 36




word searches in approximately 3,400 emails. (Id. at ¶ 58). Interview subjects

included both Plaintiff and Dix. (Dormin Decl. ¶ 21).

      Dormin’s investigation culminated in his Employee Misconduct

Investigation report, dated August 7, 2017 (the “Dormin Report” (Dormin Decl.,

Ex. A)). In relevant part, the Dormin Report concluded as follows:

            Plaintiff’s recollection of instances of anti-Semitic
             comments by Pichardo came to light only after
             Paglialonga had informed Plaintiff and Dix that
             Pichardo’s comments to Sadiqi — which by then had
             been the subject of one memorandum, several
             meetings, and numerous emails — “were not enough for
             more serious action such as discipline.” (Dormin
             Report 3).

            Dormin found that Plaintiff had changed his story over
             time. In his April 26, 2016 telephone conference with
             Dix and Paglialonga, Plaintiff recalled Pichardo calling
             him “Jew lawyer, fucking Jew, and crack-whore.” (Id.
             at 5). However, when interviewed by Selica Grant,
             Plaintiff stated “that he never heard Pichardo say
             anything anti-Semitic in his presence,” and that he had
             only heard the “fucking Jew lawyer” comment
             secondhand. (Id.). And in his interview with Dormin,
             Plaintiff offered a third version, in which Pichardo
             supposedly stated to him that an opposing lawyer was
             “jewing down — you know how jew lawyers are.” (Id.).
             Upon further questioning by Dormin, Plaintiff admitted
             that the source of this new information was in fact
             Taylor Waites, and not his firsthand knowledge. (Id. at
             6).

            Plaintiff did not deny Dix’s report of the October 2016
             conversation in its entirety. Rather, Plaintiff mused
             “that he might have told Ms. Dix that ‘he wasn’t 100%
             sure about the “Jew down” thing, but it turned out to
             be true!’” (Id. at 5). 9


9     Plaintiff was not specifically confronted with this portion of the Dormin Report during
      his deposition. However, he did testify that when asked by Dormin about Dix’s
      recollection, he “vehemently denied” making the statement. (Pl. Dep. 203:17-22).

                                             11
     Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 12 of 36




           Dormin found Plaintiff to be incredible during his
            interview because (i) he offered inconsistent information
            regarding     Pichardo’s      purportedly    anti-Semitic
            comments; (ii) he declined to answer, or answered
            evasively, certain questions; and (iii) his demeanor
            changed during the interview, inasmuch as “[h]e looked
            away from us, his speech became slower and he
            appeared to be calculating answers rather than
            reporting his memories.” (Id.).

           Dormin also found no support for Plaintiff’s claims. To
            the contrary, Dormin interviewed the two employees
            who sat outside of Pichardo’s office during the relevant
            time period, another employee who sat in an adjoining
            office, and several Labor Standards Division
            investigators. None could recalling hearing Pichardo
            make any anti-Semitic comments. (Id. at 6). 10

           The only person (apart from Plaintiff) to recall Pichardo
            making an anti-Semitic comment was Sadiqi, who
            described the comment to Grant during the latter’s
            investigation, but who did not contemporaneously
            share this information with Plaintiff. (Id. at 4, 6). 11

           Given Plaintiff’s evasiveness, Dormin’s interviews of
            percipient witnesses in the Labor Standards Division,
            and Dix’s account of Plaintiff’s ostensible recantation
            (which Dormin found credible for a variety of reasons,
            including the dangers to Dix’s own employment

10   See also Dormin Decl. ¶¶ 32-33:
            I am aware that during the DEOD investigation, witnesses stated
            that Pichardo had made anti-Semitic comments to Sadiqi, referring
            to Plaintiff. As the report makes clear, our investigation included
            interviewing all those whom the Plaintiff suggested had told him of
            the anti-Semitic comments, and they all denied either hearing such
            comments or communicating them to Plaintiff.
            Our investigation, therefore, corroborated Plaintiff’s admission to
            Dix that he invented the allegations. I concluded that whether
            Pichardo had in fact made such comments had no bearing on
            Plaintiff’s misconduct because Plaintiff did not have a factual basis
            for his accusations when making his complaint against Pichardo
            on April 26, 2016.
11   At one portion in the Dormin Report, Dormin relates that Sadiqi shared the information
     with Plaintiff. However, Dormin appears to have meant to refer to Grant in this
     attribution, given the remainder of the paragraph and the discussion of the Grant
     interview two pages later. (See Dormin Report 4, 6).

                                            12
     Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 13 of 36




            occasioned by her reporting of it), Dormin “conclude[d]
            that [Plaintiff] invented these allegations of anti-Semitic
            remarks made by Mr. Pichardo. He made these false
            allegations to increase pressure on management to
            terminate Pichardo’s employment.” (Id. at 5). 12

           Dormin also investigated Dix’s and Dunsker’s decision
            not to volunteer this information sooner. According to
            Dix, after hearing from Plaintiff that he had “made up”
            the anti-Semitism allegations against Pichardo, she
            initially did nothing, in part because of other pressing
            work obligations and in part because “[s]he understood
            from Ms. Grant’s letter closing the DEOD investigation
            that the anti-Semitic allegations were unfounded.” (Id.
            at 4). Dix further explained that a later episode in which
            Plaintiff and Waites had supposedly conspired to file
            false time entries “convinced her that [Plaintiff] was
            untrustworthy.” (Id.).

           Dix’s explanation for her reticence, however, was
            complicated by her ill-advised decision to send “a
            glowing and false letter of recommendation to the Bronx
            County District Attorney on behalf of Mr. Pichardo.”
            (Id.).

           Shortly after her conversation with Plaintiff, Dix had
            recounted the episode for her former supervisor,
            Dunsker, who found the situation confusing, inasmuch
            as it involved “an allegation of anti-Semitism that was
            not found credible by DEOD, and Kaplan admitting that
            he made up the allegations, but the allegations were
            true.” (Id. at 4). Dunsker did not recall providing any
            advice to Dix on this issue.




12   Plaintiff concedes that his interview with Dormin was marked by an abrupt change in
     tone, but offers a less inculpatory explanation for that change. According to Plaintiff,
     Dormin began the interview by not disclosing its purpose, instead questioning Plaintiff
     on a variety of benign work-related topics. (See Pl. Dep. 200:16-203:10; see also id. at
     202:22-23 (“Oh, you know, just following up on some stuff.”)). At some point, Dormin
     brought up Dix’s report that Plaintiff “made these allegations up about Pichardo” (id. at
     203:20), which Plaintiff denied; even then, Dormin brushed aside (at one point, literally
     waving his hand) Plaintiff’s concerns that he should have an attorney present with him.
     (Id. at 204:7-19). At some point, however, the tone of Dormin’s interview became
     “accusatory.” (Id. at 204:25, 205:12).

                                            13
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 14 of 36




      Dormin concluded that Plaintiff’s conduct violated New York State law

and the New York Rules of Professional Conduct; he recommended that

Plaintiff’s position be terminated and that he be referred to the Appellate

Division for discipline. (Dormin Report 7-8). He concluded similarly that Dix’s

withholding of information and submission of a false recommendation letter

violated state law, professional responsibility codes, and DOL policy, and

recommended that she also be fired and referred for professional discipline.

(Id.). Dunsker’s conduct, however, was found not to warrant discipline. (Id.).

      After obtaining approval from DOL’s Executive Deputy Commissioner,

Paglialonga and Ben-Amotz agreed to terminate Plaintiff’s employment. (Def.

56.1 ¶ 64). As with Pichardo, Plaintiff was offered the opportunity to resign in

lieu of termination in a meeting with Paglialonga and Ben-Amotz convened on

October 10, 2017. (Id. at ¶ 65). Plaintiff rejected the offer on October 16,

2017, and he was fired that day. (Id. at ¶¶ 66, 68). Dix resigned from her

position. (Id. at ¶ 67).

B.    Procedural History

      Plaintiff filed his initial complaint in this action on April 24, 2018,

naming DOL and various individual defendants. (Dkt. #1). On August 21 and

28, 2018, the defendants requested leave to file motions to dismiss. (Dkt. #38,

41). On September 25, 2018, the Court held a status conference and granted

leave to Plaintiff to amend the complaint. (Dkt. #49). On October 29, 2018,

Plaintiff filed an amended complaint. (Dkt. #51).




                                        14
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 15 of 36




      On December 7, 2018, DOL and the individual defendants filed motions

to dismiss the amended complaint and supporting declarations. (Dkt. #58-63).

On January 7, 2019, Plaintiff filed his combined opposition to the motions to

dismiss (Dkt. #64), and on January 18, 2019, the defendants filed their

respective reply submissions (Dkt. #65-67).

      The Court resolved the motions by Opinion and Order dated July 19.

2019. (Dkt. #70). See generally Kaplan I, 2019 WL 3252911. In brief, the

Court dismissed Plaintiff’s state and local law claims against the defendants for

lack of jurisdiction pursuant to the Eleventh Amendment. Kaplan I, 2019 WL

3252911, at *3-5. The Court also dismissed Plaintiff’s Title VII claims against

Defendant Roberta Reardon, which claims Plaintiff had withdrawn. Id. at *6.

The Court allowed to proceed to discovery Plaintiff’s Title VII claims against

Defendant DOL for hostile work environment and retaliation. Id. at *6-11.

      After a protracted period of discovery, Defendant DOL filed its motion for

summary judgment and supporting papers on August 18, 2020. (Dkt. #117-

24). Plaintiff filed his opposition papers on September 18, 2020 (Dkt. #127),

and briefing concluded with the submission of Defendant’s reply papers on

October 2, 2020 (Dkt. #132-33). On March 5, 2021, Plaintiff sought leave to

reopen discovery based on newly-acquired information. (Dkt. #135). The

Court sought and received an in camera submission from Plaintiff supporting

his request on March 9, 2021. (Dkt. #136-37). After reviewing the in camera

submission, the Court determined not to reopen discovery, concluding that the

information proffered in Plaintiff’s submission would not impact the Court’s

                                        15
        Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 16 of 36




decision on the pending motion. The Court denies this motion without

prejudice, however, to its renewal in connection with the scheduling of a trial

date.

                                         DISCUSSION

A.      Summary Judgment Under Federal Rule of Civil Procedure 56

        A “court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247-48 (1986). 13 A genuine dispute exists where “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.”

Fireman’s Fund Ins. Co. v. Great Am. Ins. Co. of N.Y., 822 F.3d 620, 631 n.12

(2d Cir. 2016) (internal quotation marks and citation omitted). A fact is

“material” if it “might affect the outcome of the suit under the governing law[.]”

Anderson, 477 U.S. at 248.

        While the moving party “bears the initial burden of demonstrating ‘the

absence of a genuine issue of material fact,’” ICC Chem. Corp. v. Nordic Tankers

Trading a/s, 186 F. Supp. 3d 296, 301 (S.D.N.Y. 2016) (quoting Celotex, 477

U.S. at 323), the party opposing summary judgment “must do more than


13      The 2010 Amendments to the Federal Rules of Civil Procedure revised the summary
        judgment standard from a genuine “issue” of material fact to a genuine “dispute” of
        material fact. See Fed. R. Civ. P. 56, advisory comm. notes (2010 Amendments) (noting
        that the amendment to “[s]ubdivision (a) … chang[es] only one word — genuine ‘issue’
        becomes genuine ‘dispute.’ ‘Dispute’ better reflects the focus of a summary-judgment
        determination.”). This Court uses the post-amendment standard, but continues to be
        guided by pre-amendment Supreme Court and Second Circuit precedent that refer to
        “genuine issues of material fact.”

                                             16
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 17 of 36




simply show that there is some metaphysical doubt as to the material facts,”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); see

also Brown v. Henderson, 257 F.3d 246, 252 (2d Cir. 2001). Rather, the non-

moving party “‘must set forth specific facts showing that there is a genuine

issue for trial.’” Parks Real Estate Purchasing Grp. v. St. Paul Fire & Marine Ins.

Co., 472 F.3d 33, 41 (2d Cir. 2006) (quoting Fed. R. Civ. P. 56(e)).

      “When ruling on a summary judgment motion, the district court must

construe the facts in the light most favorable to the non-moving party and

must resolve all ambiguities and draw all reasonable inferences against the

movant.” Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir.

2003). In considering “what may reasonably be inferred” from evidence in the

record, however, the court should not accord the non-moving party the benefit

of “unreasonable inferences, or inferences at war with undisputed facts.” Berk

v. St. Vincent’s Hosp. & Med. Ctr., 380 F. Supp. 2d 334, 342 (S.D.N.Y. 2005)

(quoting County of Suffolk v. Long Island Lighting Co., 907 F.2d 1295, 1318 (2d

Cir. 1990)). Moreover, “[t]hough [the Court] must accept as true the allegations

of the party defending against the summary judgment motion, … conclusory

statements, conjecture, or speculation by the party resisting the motion will not

defeat summary judgment.” Kulak v. City of New York, 88 F.3d 63, 71 (2d Cir.

1996) (internal citation omitted) (citing Matsushita, 475 U.S. at 587; Wyler v.

United States, 725 F.2d 156, 160 (2d Cir. 1983)); accord Hicks v. Baines, 593

F.3d 159, 166 (2d Cir. 2010).




                                        17
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 18 of 36




B.    The Court Grants Summary Judgment in Favor of Defendant as to
      Plaintiff’s Hostile Work Environment Claim Under Title VII

      1.     Applicable Law

      Title VII provides that “it shall be an unlawful employment practice for an

employer ... to discharge any individual, or otherwise to discriminate against

any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s race, color, religion, sex,

or national origin.” 42 U.S.C. § 2000e-2(a)(1). “When the workplace is

permeated with discriminatory intimidation, ridicule, and insult [based on,

inter alia, religion or ethnicity] that is sufficiently severe or pervasive to alter

the conditions of the victim’s employment and create an abusive work

environment, Title VII is violated.” Schiano v. Quality Payroll Sys., Inc., 445

F.3d 597, 604 (2d Cir. 2006) (quoting Harris v. Forklift Sys., Inc., 501 U.S. 17,

21 (1993)) (alteration added). In order to prove the existence of a hostile work

environment, a plaintiff must show both (i) that the alleged behavior was

“severe or pervasive enough to create an objectively hostile or abusive work

environment”; and (ii) that the plaintiff “subjectively perceive[d] that

environment to be abusive.” Duch v. Jakubek, 588 F.3d 757, 762 (2d Cir.

2009) (quoting Feingold v. New York, 366 F.3d 138, 150 (2d Cir. 2004)); accord

Fox v. Costco Wholesale Corp., 918 F.3d 65, 74 (2d Cir. 2019).

      A work environment is “abusive” when harassment has reached a certain

qualitative level that is “sufficiently severe or pervasive [so as] to alter the

conditions of the victim’s employment.” Raniola v. Bratton, 243 F.3d 610, 617



                                          18
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 19 of 36




(2d Cir. 2001) (quoting Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57, 67

(1986)). “On a motion for summary judgment, the question for the court is

whether a reasonable factfinder could conclude, considering all the

circumstances, that ‘the harassment is of such quality or quantity that a

reasonable employee would find the conditions of her employment altered for

the worse.’” Schiano, 445 F.3d at 600 (emphasis in original) (quoting Whidbee

v. Garzarelli Food Specialties, Inc., 223 F.3d 62, 70 (2d Cir. 2000)). In making

this determination, the court, assessing the totality of the circumstances,

examines “the frequency of the discriminatory conduct; its severity; whether it

is physically threatening or humiliating, or a mere offensive utterance; and

whether it unreasonably interferes with an employee’s work performance.”

Cristofaro v. Lake Shore Cent. Sch. Dist., 473 F. App’x 28, 30 (2d Cir. 2012)

(summary order) (quoting Pucino v. Verizon Wireless Commc’ns, Inc., 618 F.3d

112, 119 (2d Cir. 2010)).

      “The incidents complained of ‘must be more than episodic; they must be

sufficiently continuous and concerted in order to be deemed pervasive.’”

Raspardo v. Carlone, 770 F.3d 97, 114 (2d Cir. 2014) (quoting Alfano v.

Costello, 294 F.3d 365, 374 (2d Cir. 2002)); see also Alfano, 294 F.3d at 380

(concluding that proffered incidents of harassment “were too few, too separate

in time, and too mild ... to create an abusive working environment”); see

generally Agosto v. N.Y.C. Dep’t of Educ., 982 F.3d 86, 102 (2d Cir. 2020).

While a single incident can suffice to substantiate a claim of hostile work

environment, such an incident would have to be “extraordinarily severe.”

                                       19
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 20 of 36




Desardouin v. City of Rochester, 708 F.3d 102, 105 (2d Cir. 2013).

Furthermore, the plaintiff “must demonstrate that the conduct occurred

because of” his protected status — here, Plaintiff’s religion and ethnicity — and

also that a “specific basis exists for imputing the conduct that created the

hostile environment to the employer.” Petrosino v. Bell Atl., 385 F.3d 210, 221

(2d Cir. 2004).

      2.    Analysis

      At the time of the motion to dismiss, the Court was presented with the

following allegations that Plaintiff had been subjected to a hostile work

environment:

            Plaintiff argues that Pichardo’s anti-Semitic statements,
            “misogynistic rants,” and refusal to follow Plaintiff’s
            instructions and orders, taken together, meet the
            standard set by the courts for a hostile work
            environment under Title VII. While Kaplan “personally
            overheard” Pichardo talk about “Jewing someone
            down,” he also became aware of “incessant anti-Semitic
            comments [made] out[side] of his presence” by
            Pichardo. Furthermore, Plaintiff states that he had
            received a letter from DOL confirming that Pichardo had
            engaged in anti-Semitic behavior, but nonetheless
            declining to discipline him. Plaintiff states that these
            facts demonstrate that he faced conduct severe or
            pervasive enough that a reasonable person would find
            it hostile or abusive, and there is a basis for imputing
            this conduct to DOL.

Kaplan I, 2019 WL 3252911, at *8. Accepting the well-pleaded allegations in

Plaintiff’s Amended Complaint, and unable to consider Grant’s August 16,

2016 letter to Plaintiff, the Court concluded that Plaintiff had “adequately

alleged that Pichardo ‘engage[d] in a steady barrage of opprobrious racial

comments.’” Id. (quoting Schwapp v. Town of Avon, 118 F.3d 106, 110 (2d Cir.
                                       20
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 21 of 36




1997)). The Court made clear, however, that Plaintiff was not guaranteed a

trial on this claim: “The Court observes that many of Plaintiff’s claims seem to

hinge on the existence of a letter from DOL that Plaintiff argues differs from the

August 16 Letter. If this letter is not produced in discovery, the Court is

skeptical that Plaintiff’s claim can survive further motion practice.” Id. at *11.

      In fact, as Defendant suspected, there was no letter apart from the

August 16 Letter, and that letter did not, as Plaintiff alleged, condone any anti-

Semitic statements by Pichardo. (Compare Def. 56.1 ¶ 43 (“Plaintiff never

received a communication from DOL ‘confirming that Mr. Pichardo had made

comments that were both anti-Semitic and created a hostile work environment,

but, indicating said behavior is acceptable at the DOL, no corrective action

would be taken [sic].’” (alteration in original)), with Pl. 56.1 ¶ 43 (“Undisputed

for purposes of the instant motion.”)). The August 16 Letter concluded merely

that DEOD had found “insufficient evidence” of a violation of state or federal

law, but sufficient evidence of a violation of DOL policy. (Grant Decl., Ex. D).

And as noted, given differences in recollection among the witnesses, Grant’s

internal memorandum to her supervisor recited only “probability” that Pichardo

made particular anti-Semitic comments about Plaintiff. (Id., Ex. F).

      The evidence of actionable conduct by Pichardo against Plaintiff was also

far less than alleged in the Complaint. When considering his time at DOL,

Plaintiff recalled a single conversation in his presence in which Pichardo had,

in the course of discussing negotiating tactics, “used the term, like I get to Jew

them down.” (Def. 56.1 ¶ 21). After discussing the comment with Plaintiff,

                                        21
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 22 of 36




Pichardo apologized for it and never repeated it, in substance or in sentiment,

in Plaintiff’s presence. (Id. at ¶¶ 22, 25). Even after the exchange, Plaintiff was

unperturbed; Plaintiff “didn’t think of [Pichardo] as he hates Jews. I am

thinking of him, he is ignorant, and he doesn’t know.” (Id. at ¶ 24). During

this same general time frame, Plaintiff learned from a Labor Standards

Investigator that Pichardo had referred to Plaintiff outside of his presence as “a

Jewish attorney or a Jew attorney.” (Id. at ¶ 26; see also Pl. Dep. 116:10-13

(“And it was more like, you know, yeah, I heard him refer to you as a Jew

attorney, or the fact that you are Jewish as an attorney, or something like

that.”)). 14 Here, again, Plaintiff was unaffected by the information: “And I was

like, whatever.” (Def. 56.1 ¶ 26).

      After the DEOD Complaint was filed on Plaintiff’s behalf, and while

Grant’s investigation was pending, Plaintiff learned from Sadiqi that Pichardo

had referred to him as a “crack attorney” or a “crack whore,” neither of which

implicated a protected characteristic of Plaintiff’s. (Def. 56.1 ¶ 29). Sadiqi also

mentioned an incident in which Pichardo had stated, outside of Plaintiff’s

presence, that Plaintiff — who has tattoos of Buddha on his forearm —

“need[ed] to choose between being Jewish or Buddhist.” (Id. at ¶ 27). As with

prior Pichardo comments, Plaintiff found them more indicative of Pichardo’s

idiocy than offensive. (Id. at ¶ 28 (“Again, it was an eye roll for me, basically.



14    The Court has no admissible evidence that Pichardo ever made such a comment.
      However, inasmuch as the parties discuss Plaintiff’s contemporaneous receipt of this
      hearsay statement as a possible basis for Plaintiff’s hostile work environment claim, the
      Court considers it as well.

                                             22
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 23 of 36




Like he is an idiot, is basically how I felt.”)). And while Plaintiff did perceive the

“Jew them down” and “Jew attorney” comments as anti-Semitic, he did not

consider Pichardo’s “make a choice” comment to be anti-Semitic, inasmuch as

it was a challenge to, rather than discrimination based on, one’s religious

beliefs. (Pl. Dep. 191:18-23, 192:22-194:3, 194:15-17). 15

      Pichardo’s comments, while plainly inappropriate, “were too few, too

separate in time, and too mild ... to create an abusive working environment.”

Alfano, 294 F.3d at 380; see also Langlois v. Hartford Bd. of Educ., 831 F. App’x

548, 552 (2d Cir. 2020) (summary order) (upholding grant of summary

judgment after concluding that “[t]he few isolated comments allegedly made by

the school principal, mentioned previously, do not meet [the hostile work

environment] threshold”); Milord-Francois v. N.Y.S. Off. of Medicaid Inspector

Gen., No. 19 Civ. 179 (LJL), 2020 WL 5659438, at *21 (S.D.N.Y. Sept. 23, 2020)

(granting summary judgment in favor of defense where hostile work


15    Long after Pichardo had left Defendant’s employ, during the course of Dormin’s
      investigation into Plaintiff, Dix related to Dormin that Sadiqi had stated that Pichardo
      made anti-Semitic remarks “on a daily basis,” although Sadiqi apparently could
      remember none of these remarks. Plaintiff understandably sets great store by this
      information in opposing Defendant’s motion for summary judgment. (Pl. Opp. 18). The
      Court will not consider it in assessing Plaintiff’s hostile work environment claims. To
      begin, Sadiqi was not deposed in this litigation, and there is no admissible evidence that
      she made the statement. Nor was Dix questioned about this statement during her
      deposition in this case. (See generally Dix Dep.). Most important, Plaintiff learned of
      the statement, if at all, after Pichardo had left DOL. It cannot therefore substantiate his
      hostile work environment claim.
      Plaintiff also cites an incident in which Pichardo is alleged to have taken approximately
      20 case files from his office that Plaintiff needed for a trial. (Pl. 56.1 ¶ 73). The Court
      has received no admissible evidence that Pichardo took the files; Plaintiff recalls Sadiqi
      telling him that Pichardo had taken them, and the Court has no statement from Sadiqi,
      Pichardo, or anyone else with firsthand knowledge. (Pl. Dep. 88:20-21). Even were the
      Court to credit that the theft occurred, this one-time incident, untethered from any
      allegations of discriminatory intent, does not support, alone or in tandem with the other
      evidence, Plaintiff’s hostile work environment claim.

                                              23
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 24 of 36




environment claim was predicated on a handful of incidents involving stray

comments by a single subordinate employee); Obi v. Westchester Med. Reg’l

Physician Servs., P.C., No. 19 Civ. 3022 (VB), 2020 WL 1434159, at *8 (S.D.N.Y.

Mar. 23, 2020) (“Three comments allegedly made to plaintiff — that she should

keep quiet because of her race; that she could not ask a white, Jewish doctor

for assistance; and that as a ‘black African,’ she should go back to her ‘poor

country’ — objectively rise to the level of racial hostility, but are not severe or

pervasive enough to sustain a hostile work environment claim.”); cf. Aulicino v.

N.Y.C. Dep’t of Homeless Servs., 580 F.3d 73, 83 (2d Cir. 2009) (“For racist

comments, slurs, and jokes to constitute a hostile work environment, ... there

must be more than a few isolated incidents of racial enmity.” (quotation marks

omitted)); Feingold, 366 F.3d at 150 (reversing grant of summary judgment for

hostile work environment claim that involved mocking of Jewish-sounding

names, comments about Jewish lawyers, and referring to “Jewish pig food”). 16

Moreover, none of Pichardo’s comments was physically threatening or

humiliating. And Plaintiff’s measured reactions to Pichardo’s comments make




      16     Plaintiff’s own deposition testimony confirms the Court’s conclusion:
             Q.     Well, did Roya [Sadiqi] … ever tell you that Pichardo was
                    making nonstop anti-Semitic comments?
             A.     No.
             Q.     Did Taylor [Waites] ever tell you that?
             A.     No.
             Q.     Did anybody ever tell you that?
             A.     No.
      (Pl. Dep. 139:10-17).

                                             24
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 25 of 36




plain that such comments did not unreasonably interfere with Plaintiff’s work

performance and, further, that Plaintiff did not “subjectively perceive that

environment to be abusive.” Alfano, 294 F.3d at 374. 17

      Even if Plaintiff had raised a genuine dispute regarding a hostile work

environment — and he has not — Plaintiff failed to establish a basis for

imputing liability to Defendant. Under Title VII, an employer is liable for the

harassing conduct of a non-supervisory employee only if it either “failed to

provide a reasonable avenue for complaint” or if “it knew, or in the exercise of

reasonable care should have known, about the harassment yet failed to take

appropriate remedial action.” Duch, 588 F.3d at 762, cited in Legg v. Ulster

Cty., 979 F.3d 101, 115 (2d Cir. 2020); see generally Wiercinski v. Mangia 57,

Inc., 787 F.3d 106, 113 (2d Cir. 2015). Plaintiff concedes that Pichardo was a

non-supervisory employee. (Def. 56.1 ¶ 8).

      During the relevant time period, Defendant maintained both a Workplace

Harassment Policy (Grant Decl., Ex. A) and a Non-Discrimination Policy (id.,

Ex. B). And as information regarding Pichardo’s discriminatory conduct was

transmitted to the appropriate managers, the policies were put to use. With

particular respect to Plaintiff, Paglialonga drafted the DEOD Complaint on

Plaintiff’s behalf on April 26, 2016, immediately after Plaintiff communicated to



17    Plaintiff suggests that the Court should find the requisite severity and pervasiveness
      from Grant’s internal memorandum, which stated that Pichardo’s conduct had violated
      DOL’s Workplace Harassment Policy, which itself includes the “severe and pervasive”
      language. (Pl. Opp. 18-19; Grant Decl., Ex. F). Significantly, however, that
      memorandum also included discussion of Grant’s substantiated findings regarding
      Pichardo’s treatment of his female co-workers. (Grant Decl., Ex. F).

                                            25
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 26 of 36




him Pichardo’s anti-Semitic statements. (Paglialonga Decl., Ex. D). A few

weeks later, Grant reviewed the complaint and commenced an investigation.

(Grant Decl. ¶ 13). The following month, Grant interviewed Plaintiff, Pichardo,

and other percipient witnesses to Plaintiff’s allegations. (Id. at ¶¶ 14-19). By

that time, Pichardo had been relocated to the far end of the Varick Street office.

(Def. 56.1 ¶ 14). After reviewing Grant’s report, Paglialonga and Ben-Amotz

obtained authorization to terminate Pichardo’s employment; presented with the

options of resignation or termination, Pichardo resigned on October 11, 2016.

(Id. at ¶ 48). Thus, Defendant maintained a reasonable avenue for complaints

and took appropriate remedial action upon receiving Plaintiff’s complaint. For

this independent reason, Plaintiff’s hostile work environment claim fails.

C.    The Court Denies Summary Judgment as to Plaintiff’s Claim of
      Retaliation

      As suggested by the Factual Background, the Court finds more

perplexing the events that followed Pichardo’s termination. No one — including

the two investigators, Grant and Dormin — disputes that Pichardo made anti-

Semitic comments regarding Plaintiff, though they may quibble about the

precise comments. No one, except perhaps Kathleen Dix, believes that

Pichardo’s firing was based on flawed (or, worse yet, fabricated) premises. And

yet Plaintiff was fired, supposedly for making up allegations of anti-Semitic

statements by Pichardo that resulted in Pichardo’s firing. On the unique

factual circumstances of this case, the Court would likely have done what

Defendant did, which is to convene an independent investigation into Dix’s

claims of Plaintiff’s recantation. But on these same unique factual
                                        26
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 27 of 36




circumstances, the Court finds that Plaintiff has identified a genuine dispute of

material fact regarding whether the reasons given for his termination are

pretextual.

      1.      Applicable Law

      Retaliation claims under Title VII are analyzed using the familiar burden-

shifting framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973), for disparate-treatment discrimination cases. See Reynolds v. Barrett,

685 F.3d 193, 202 (2d Cir. 2012); Cruz v. Coach Stores, Inc., 202 F.3d 560, 566

(2d Cir. 2000). In particular, a Title VII “plaintiff alleging retaliation bears a

similar burden [to a plaintiff alleging sex discrimination] to establish a prima

facie case, which requires evidence ‘showing that [i] [he] engaged in protected

activity, [ii] the employer was aware of this activity, [iii] [he] was subjected to an

adverse employment action, and [iv] a causal connection exists between the

adverse action and her protected activity.’” Carter v. Autozoners, LLC, 807 F.

App’x 131, 132 (2d Cir. 2020) (summary order) (quoting Bentley v. Autozoners,

LLC, 935 F.3d 76, 88 (2d Cir. 2019)). An “adverse employment action” in the

retaliation context is broader than for discrimination claims: “The proper

question for a retaliation claim is whether the alleged adverse action to which

the plaintiff was subjected could well have dissuaded a reasonable employee in

his position from complaining of unlawful discrimination.” Davis-Garett v.

Urban Outfitters, Inc., 921 F.3d 30, 44 (2d Cir. 2019) (alterations and

quotations omitted).




                                         27
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 28 of 36




      “A causal connection [between the protected activity and the adverse

action] can be shown either [i] indirectly, by showing that the protected activity

was followed closely by discriminatory treatment, or through other

circumstantial evidence such as disparate treatment of fellow employees who

engaged in similar conduct; or [ii] directly, through evidence of retaliatory

animus directed against the plaintiff by the defendant.” Natofsky v. City of

New York, 921 F.3d 337, 353 (2d Cir. 2019); Hicks v. Baines, 593 F.3d 159,

170 (2d Cir. 2010); Gordon v. N.Y.C. Bd. of Educ., 232 F.3d 111, 117 (2d Cir.

2000).

      If the plaintiff makes out a prima facie case, a rebuttable presumption of

retaliation arises, and the burden then shifts to the defendant to articulate a

legitimate, non-retaliatory reason for the adverse action. See Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000). If the employer

succeeds, the presumption of retaliation is rebutted, and the burden shifts

back to the plaintiff to “point to evidence that would be sufficient to permit a

rational factfinder to conclude that the employer’s explanation is merely a

pretext for impermissible retaliation.” Treglia v. Town of Manlius, 313 F.3d

713, 721 (2d Cir. 2002) (quoting Cifra v. Gen. Elec. Co., 252 F.3d 205, 216 (2d

Cir. 2001)); accord Miceli v. Mehr, 830 F. App’x 63, 64-65 (2d Cir. 2020)

(summary order); Jute v. Hamilton Sundstrand Corp., 420 F.3d 166, 179 (2d

Cir. 2005).

      Finally, a “plaintiff alleging retaliation in violation of Title VII must show

that retaliation was a ‘but-for’ cause of the adverse action, and not simply a

                                         28
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 29 of 36




‘substantial’ or ‘motivating’ factor in the employer’s decision.” Zann Kwan v.

Andalex Group LLC, 737 F.3d 834, 835 (2d Cir. 2013) (citing Univ. of Texas Sw.

Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013)). In this regard, the Second

Circuit teaches that “‘but-for’ causation does not require proof that retaliation

was the only cause of the employer’s action, ... only that the adverse action

would not have occurred in the absence of the retaliatory motive.” Id. at 846.

The plaintiff can make such a showing “by demonstrating weaknesses,

implausibilities, inconsistencies, or contradictions in the employer’s proffered

legitimate, nonretaliatory reasons for its action.” Toombs v. N.Y.C. Housing

Auth., 830 F. App’x 665, 668 (2d Cir. 2020) (summary order) (quoting Kwan,

737 F.3d at 846). 18

      2.     A Genuine Dispute of Fact Exists Concerning Whether
             Plaintiff’s Termination Was Retaliatory

      Before addressing Defendant’s arguments for summary judgment, the

Court addresses the parties’ antecedent dispute concerning the specific

protected conduct that Plaintiff alleges is the basis for his retaliation claims. In

his opposition papers, Plaintiff asserts that he was retaliated against by

Defendant for speaking out about both sexist and anti-Semitic comments by

Pichardo. (See Pl. Opp. 26 (“Plaintiff’s claim concerning Pichardo’s anti-Semitic

and sexist behavior [is] one and the same.”)). But as Defendant notes (Def.




18    Plaintiff does not allege, and the Court accordingly does not discuss, whether Defendant
      could be liable under a “cat’s paw” theory of liability. See generally Menaker v. Hofstra
      Univ., 935 F.3d 20, 38 (2d Cir. 2019); Vasquez v. Empress Ambulance Serv., Inc., 835
      F.3d 267, 274-75 (2d Cir. 2016).

                                             29
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 30 of 36




Br. 13, 25), Plaintiff claimed a narrower class of protected activity during his

deposition:

              Q.   Are you claiming in this lawsuit that DOL
                   retaliated against you for anything other than
                   your complaint that Pichardo made anti-Semitic
                   comments about you?

              A.   Am I making claims other than that? No.

                                       ***

              Q.   In other words, your retaliation claim is based on
                   the fact that you made a complaint that Pichardo
                   made anti-Semitic or disparaging comments
                   about you on the basis of your religion; is that
                   right?

              A.   Yes.

              Q.   And nothing else?

              A.   Yes. Correct.

(Pl. Dep. 240:17-22, 240:25-241:8). Accordingly, the Court will consider only

Plaintiff’s complaints to his supervisors about anti-Semitic statements

attributed to Pichardo.

      Defendant focuses its arguments on the issue of causation, claiming first

that any temporal link is too distant (Def. Br. 22-23), and second that an

intervening event broke the causal chain (id. at 23-24). In arguing the former

claim, Defendant cites to the Court’s discussion of the 18-month gap between

Plaintiff’s complaint and his termination in Kaplan I. (Id. at 23). In so doing,

however, Defendant omits the more germane portion of the Court’s analysis:

              However, the Court finds that Plaintiff has plausibly
              alleged a retaliatory motive in a different manner. “A
              plaintiff may assert causal connection through
              allegations of retaliatory animus, or else by
                                        30
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 31 of 36




            circumstantial evidence, such as close temporal
            proximity between the protected activity and the
            retaliatory action.” Perry v. State of N.Y. Dep’t of Labor,
            No. 08 Civ. 4610 (PKC), 2009 WL 2575713, at *6
            (S.D.N.Y. Aug. 20, 2009), aff’d sub nom. Perry v. N.Y.
            Dep’t of Labor, 398 F. App’x 628 (2d Cir. 2010)
            (summary order). Here, Plaintiff has alleged that he
            made a complaint based on discrimination (Am. Compl.
            ¶¶ 36-37); that DOL accepted that complaint as true (id.
            at ¶ 40); and that DOL then accused him of fabricating
            a complaint that it had already accepted as true in order
            to justify its termination of his employment (id. at
            ¶¶ 44-52). The Court must accept these allegations as
            true at this stage of the litigation. Accordingly, an
            assertion of close temporal proximity alone is
            unnecessary, because here DOL is alleged to have
            reversed its position regarding a complaint it had already
            accepted as true. This offers a stronger circumstantial
            case for a pretextual retaliatory firing than mere temporal
            proximity. If Plaintiff’s version of events were accurate,
            DOL, with full awareness of the truth of his complaints,
            fired him on the pretext that he fabricated the
            complaints. The Court concludes that these allegations
            plausibly state a retaliatory motive for Plaintiff’s
            termination.     Plaintiff’s retaliation claim therefore
            survives.

Kaplan I, 2019 WL 3252911, at *10 (emphasis added). Though the Court’s

analysis of Plaintiff’s claims is now undertaken pursuant to Rule 56, the fact

remains that Plaintiff does not need to rely on, and is not relying on, temporal

proximity to demonstrate his prima facie case. Rather, Plaintiff is claiming

that, irrespective of its timing, his termination was the but-for consequence of

him engaging in the protected activity of complaining about Pichardo’s anti-

Semitic conduct. The record in this case would seem to bear that out. Plaintiff

was fired for speaking out against Pichardo. Whether Plaintiff’s statements

were factually accurate comes into play at a different part of the analysis.



                                        31
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 32 of 36




      In response, Defendant argues that the intervening event of the Dormin

investigation vitiates Plaintiff’s causation argument. (Def. Br. 23). And it is

true that courts have recognized that an intervening event can break the

causal chain. See Rossbach v. Montefiore Medical Ctr., No. 19 Civ. 5758 (DLC),

2021 WL 930710, at *6 (S.D.N.Y. Mar. 11, 2021) (“But even when the protected

activity is followed closely in time by an adverse employment action, an

intervening event between the protected activity and the adverse employment

action may defeat an inference of causation.” (collecting cases)); see also

Brennan v. Legal Aid Soc’y, No. 19 Civ. 7756 (VSB), 2020 WL 6875059, at *5

(S.D.N.Y. Nov. 23, 2020) (collecting cases). But these cases are not relevant to

the analysis here, where (i) Plaintiff is not relying on temporal proximity to

satisfy the causation element and (ii) the putative intervening event is itself

inextricably intertwined with the protected activity.

      For purposes of this motion, the Court finds that Plaintiff has satisfied

his burden of demonstrating a prima facie case of retaliation under Title VII:

Plaintiff engaged in protected conduct in reporting Pichardo’s anti-Semitic

statements to Dix, Paglialonga, and others; his employers were aware of his

conduct; he suffered an adverse employment action in the form of the

termination of his employment; and his protected conduct was the but-for

cause of his termination. That said, the Court also finds that Defendant has

met its burden of presenting a non-pretextual reason for Plaintiff’s firing: A




                                        32
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 33 of 36




subsequent, independent investigation concluded that Plaintiff had fabricated

his claims of personal knowledge that Pichardo had used anti-Semitic slurs. 19

      The issue devolves to whether Plaintiff has identified a genuine issue of

fact as to whether the reason given for his termination, i.e., information

obtained during the Dormin investigation, was pretextual. In finding that

Plaintiff has, the Court wishes to make clear several points about what it is not

saying. The Court is not saying that an independent investigation cannot serve

as an intervening cause or a non-retaliatory explanation under the McDonnell

Douglas test. The Court is also not saying that a plaintiff can forestall

summary judgment merely by disputing the results of an internal investigation.

And the Court is not here opining on the relative credibility of witnesses or the

quality of either of the Grant or Dormin investigations.

      On the singular facts of this case, however, the Court is constrained to

find a genuine dispute of fact regarding whether the proffered non-retaliatory

basis for Plaintiff’s termination was pretextual. In large measure, this is

because the Court credits, as it must, Plaintiff’s sworn testimony in this case.

See Rojas v. Roman Catholic Diocese of Rochester, 660 F.3d 98, 104 (2d Cir.

2011) (noting that “a district court generally ‘should not weigh evidence or

assess the credibility of witnesses’” (quoting Hayes v. N.Y.C. Dep’t of Corr., 84

F.3d 614, 619 (2d Cir. 1996))). Plaintiff asseverates that the conversation with


19    Defendant weakly suggests that Plaintiff’s termination was also related to certain ill-
      defined “performance” issues. (Def. Br. 24; Def. 56.1 ¶ 64). The Court does not find
      sufficient evidence in the record to find this suggestion to suffice as a second non-
      retaliatory basis for Plaintiff’s termination. As Plaintiff noted, he had not been given
      notice of any of these issues prior to his termination. (Pl. Dep. 223:5-20).

                                              33
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 34 of 36




Dix that led to the Dormin investigation and his consequent firing simply did

not happen. Plaintiff also maintains that he was consistent in his statements

to Paglialonga and Dix, and later to Grant, and that in each case he

communicated to them anti-Semitic statements made by Pichardo of which he

had both firsthand and secondhand knowledge. Grant concluded in the course

of her investigation — and, tellingly, continues to believe today — that such

statements were made, and relied on witnesses other than Plaintiff to confirm

these conclusions. (Grant Dep. 75:6-76:3, 76:22-77:13 (confirming that

witnesses other than Plaintiff had related that Pichardo had made anti-Semitic

comments about Plaintiff); see also id. at 73:5-74:6, 74:12-75:4, 142:5-19,

150:17-151:9 (same); id. at 150:11-16 (Grant unable to recall whether Plaintiff

himself confirmed that such statements were made)). In so doing, Grant

confirmed at least half of what Plaintiff had related to Paglialonga and Dix. 20

      The Dormin investigation focused not on whether Plaintiff had been

accurate in reporting that Pichardo had made anti-Semitic comments to

Plaintiff, but rather the broader issue of whether “Pichardo made anti-Semitic

and other derogatory comments about [Plaintiff].” (Dormin Report 2 (alteration

and emphasis added)). The Court continues to have difficulty reconciling

Grant’s conclusions that Pichardo made anti-Semitic remarks (which, it bears

repeating, were substantiated by sources other than Plaintiff), with Dormin’s



20    And, crediting Plaintiff’s deposition testimony at this stage, Grant simply misperceived
      Plaintiff’s statements to her that he had firsthand and secondhand knowledge of anti-
      Semitic statements by Pichardo, and thus confirmed the latter category but not the
      former category.

                                             34
      Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 35 of 36




conclusion that only one slur was made by Pichardo, and that Plaintiff was not

made aware of the slur contemporaneously with either its issuance or Grant’s

investigation into it. There is also merit to Plaintiff’s argument that Dormin

discredited him simply for not knowing the name of the relevant Labor

Standards Investigator. And, if Plaintiff’s testimony is to be believed, any

change in tone during Dormin’s interview of him was attributable to Dormin’s

“gotcha” style of interviewing rather than Plaintiff’s realization that he had been

caught lying.

      It is also significant to the Court that Dormin found “[m]ost compelling”

Kathleen Dix’s account of Plaintiff’s purported recantation. Despite the clear

findings of Grant’s investigation, Dix appears to believe that Pichardo got a raw

deal from DOL. (Dix Dep. 36:23-37:22, 61:5-63:9, 159:4-11 (discussing belief

and/or disbelief in truth of allegations against Pichardo); see also id. at 97:21-

23 (acknowledging “favorable recollections of Mr. Pichardo”)). Indeed, despite

the execrable conduct by Pichardo outlined earlier in this Opinion, Dix chose to

send what Dormin referred to as a “glowing and false letter of recommendation

to the Bronx Count District Attorney on behalf of Mr. Pichardo.” (Dormin

Report 5; see also Pl. 56.1 ¶ 80; Dix Dep. 149:20-152:18 (reaffirming

statements made in recommendation letter)). Reliance on Dix is also curious

insofar as, despite obvious affection for Pichardo, she sat on information

supposedly obtained from Plaintiff that exculpated Pichardo for five months,

and only decided to come forward with this information after an unrelated




                                        35
         Case 1:18-cv-03629-KPF Document 138 Filed 03/22/21 Page 36 of 36




dispute with Plaintiff that involved cat-sitting and time-entry violations by

another DOL employee.

         In sum, the Court cannot and does not weigh in on which of Plaintiff or

Dix is more credible, or which of the Grant investigation or the Dormin

investigation is more accurate. But on this record, which includes

confirmation of the very information that Plaintiff is alleged to have fabricated

regarding Pichardo, the Court finds a triable issue as to Plaintiff’s retaliation

claim.

                                    CONCLUSION

         For the foregoing reasons, Defendant’s motion for summary judgment is

GRANTED IN PART and DENIED IN PART. Plaintiff’s claim for discrimination

in the form of a hostile work environment is dismissed, while Plaintiff’s claim

for retaliation is sustained. The Clerk of Court is directed to terminate the

motion at docket entry 117.

         The parties are directed to meet and confer, and to submit a joint letter

to the Court outlining proposed next steps in the case, on or before April 23,

2021.

         SO ORDERED.

Dated:         March 22, 2021
               New York, New York              __________________________________
                                                    KATHERINE POLK FAILLA
                                                   United States District Judge




                                          36
